Beck, P. J., and Hill, J.,
dissenting. The ruling made in this case involves the holding that the deed from the defendant in the suit to his sons could be set aside without making the grantor in the deed a party, with personal service upon him of the suit.' Service by publication was not sufficient. Hood v. Hood, 130 Ga. 610 (61 S. E. 471). The decision in the Hood case is fortified by the citation of a large number of cases. See also the case of Stallings v. Stallings, 127 Ga. 464 (56 S. E. 469, 9 L. R. A. (N. S.) 593). The opinion in the case of Forrester v. Forrester, 155 Ga. 722 (supra), was rendered by a divided court, the judgment in that ease being affirmed by four Justices, with two dissenting. Consequently the Forrester case is not controlling, and sliould not be followed. In our opinion the doctrine there laid down is not sound.